DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered. Claims 1-3, 10-12, and 17-19 are pending; claims 4-9, 13-16, and 20 are canceled. 

Response to Arguments
3.	Applicant's arguments filed 10/13/2022 regarding 35 U.S.C. 102 and 103 rejections as previously presented in the Final Rejection mailed 06/13/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Kamfors et al. (US 2019/0357431 A1) fails to disclose or suggest detecting a type of the detected, and stopping the operation of the weeding unit until the target object is no longer detected while the robot keeps traveling (see page 12 of Remarks). However, Kamfors teaches a detection of living objects and stationary objects, which indicates a type of the detected objects (i.e., living or stationary), and perform operations accordingly when a living object is detected as a target object, including stopping the weeding unit while remaining traveling (see at least paragraph [0081]). 
	Applicant further argues Kamors fails to disclose the robot performs a plurality of control modes in response to a determined type of object (see page 13 of Remarks). However, Kamfors discloses when a detected object is determined to be a living object (see at least paragraph [0044] for further disclosing detecting an object, compare the object's shape to known shapes of living objects (humans, animals) and to determine that the object is moving and/or making sounds, in order to make a determination that the object is a living object and not a stationary object), the robot of Kamfors is configured to perform a plurality of control modes, including staying away from the detected living object or interrupt its operation. Thus, one of ordinary skill in the art would have been able to recognize that when the robot of Kamfors determines a detected object is a stationary object, the robot will not necessarily perform the plurality of control modes. 
	Applicant further argues Kamfors fails to disclose maintaining a predetermined distance from a target object (see page 13 of Remarks). However, paragraph [0064] discloses the robot maintains a distance corresponds to a size of the non-working area 206 (Fig. 4) from the detected living object 270 (Fig. 4) while moving away from the detected living object 270 from point P1 to point P2 and from point P2 to point P3 (Fig. 4). Therefore, the claims as currently presented do not distinguish the claimed invention over the prior art of record. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamfors et al. (US 2019/0357431 A1), in view of Kim et al. (US 2019/0332119 A1).
a.	Regarding claim 1 and similarly cited claim 12, Kamfors teaches: 
A robot that cuts grass while traveling in an outdoor travel area (Abstract, “a robotic lawnmower configured to operate within a work area according to an operating schedule”), the robot comprising: 
a main body (Fig. 1A, [0021], “a body 140”); 
a driving unit configured to move the main body (Figs. 1A, 1B, [0021], “a plurality of wheels 130 (only one shown).”); 
an image capturing unit configured to capture an image of a travel area around the main body to generate image information regarding the travel area of the main body ([0036], “The living object sensor 175 comprises a camera for registering at least one image (possibly being a video stream), and based on this at least one image identify the presence of any living objects, such as humans or animals.”); 
a weeding unit configured to cut grass on a bottom while traveling in the travel area (Fig. 1B, [0028], “The robotic lawnmower 100 also comprises a grass cutting device 160, such as a rotating blade 160 driven by a cutter motor 165. The grass cutting device being an example of a work tool 160 for a robotic lawnmower 100.”); and 
a controller ([0040], “controller 110”) configured to: 
control traveling of the main body by determining a condition of the travel area (a condition of the travel area in Kamfors being whether any living object is present) based on the captured image while the main body is traveling in the travel area ([0036], “The living object sensor 175 comprises a camera for registering at least one image (possibly being a video stream), and based on this at least one image identify the presence of any living objects, such as humans or animals. The robotic lawnmower is thus configured to detect and identify a living object, such as a human or animal through image analysis.”), 
operate the weeding unit while controlling traveling of the main body ([0028], [0031]-[0032]), 
detect a target object changing its position in the travel area after determining the condition of the travel area while the main body is traveling in the travel area ([0037], “The living object sensor 175 is also configured to identify a tracked or detected object to be indeed a living object by differentiating the living object from innate objects, such as lawn furniture, being an example of stationary objects, and balls and lawn maintenance equipment being examples of moving innate objects.”; [0038], “The living object sensor may be configured to identify a tracked or detected object to be a living object by detecting a parameter of the objects, such as … a movement pattern …”), 
control the main body to travel ([0031], “Using the navigation sensors 190, 195 the robotic lawnmower may be configured to navigate the work area using stored coordinates.”) and the weeding unit to stop operation in response to the detection of the target object changing its position in the travel area ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation and possibly return the robotic lawnmower to the charging station 210, as in position P2. The operation may then resume as it is detected that no living object is detected anymore.”; [0081] “A safe area is defined as an area where the robotic lawnmower is allowed to operate, or at least move, even if living objects are detected therein. This to ensure that the robotic lawnmower is able to reach its charging or other servicing station. In one embodiment, the robotic lawnmower is configured to adapt its operating schedule by turning off the grass cutter when operating in a safe area 207 if a living objects is detected therein.”), 
detect an object changing its position among objects captured in the image information, and identify the detected object as the target object ([0036]-[0039], [0044], Specifically, the living object sensor 175 identifies and differentiate a living object as a target object from other stationary objects by detecting a movement pattern of the object through image analysis.),
determine a type (see at least paras. [0037] and [0045], differentiating a stationary or living object corresponds to determining a type of the object) of the target object based on a result of detecting the target object and compare the detected target object with a predetermined detection reference ([0038], “The living object sensor may be configured to identify a tracked or detected object to be a living object by detecting a parameter of the objects, such as a shape, a color, a face, a movement pattern, a sound recording of a sound print to mention a few examples, and comparing the parameter to stored or otherwise predefined reference parameters.”; [0044]), and 
control the main body to travel in response to the determined type of the target object based on one or more of a plurality of control modes until the target object is no longer detected (see at least Fig. 4, paras. [0060], [0067]),
wherein the plurality of control modes comprises: 
…
a second control mode configured to control the main body to stand by ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation … The operation may then resume as it is detected that no living object is detected anymore.”; [0073] “Alternatively, the operation is adapted by interrupting the operation 522, or, if it is detected that no living object(s) is present when the robotic lawnmower 100 is inactive, resuming operation.”); and 
a third control mode configured to control the main body to travel by avoiding the target object (Fig. 4, [0067], “Alternatively, FIG. 4 shows the situation where the robotic lawnmower detects the presence of living object(s), adapts its operating schedule by moving away and then again detects that the living object(s) 270 in its vicinity and again adapts the operating schedule by moving to point P3.”; [0069], “by staying away from the general vicinity of the living object and/or by running in a silent mode when operating close to the vicinity of the living object”), and
wherein the controller is configured to control the main body to travel while maintaining at least a predetermined distance between the main body and the target object, when the main body is controlled to travel according to one or more of the plurality of control modes ([0064], “In one such embodiment the robotic lawnmower 100 is thus configured to operate even though living object(s) 270 are detected within the work area 205, but staying away from the living object(s) 270 so that the living object(s) is not disturbed, such as operating by point P3. The distance kept to the living object corresponds to the size of the non-working area 206.”).
Kamfors fails to specifically disclose a first control mode configured to control the main body to travel slowly. 
However, Kim teaches a first control mode configured to control the main body to travel slowly ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile 100 … decelerates…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamfors to control the main body to travel slowly in response to detection of the target object, as taught by Kim. This modification reduces the risk of collision with the target object in a case that the movement of the target object is unexpected. 

	b.	Regarding claim 17, Kamfors teaches:
A robot that cuts grass while traveling in an outdoor travel area (Abstract, “a robotic lawnmower configured to operate within a work area according to an operating schedule”), comprising: 
a main body (Fig. 1A, [0021], “a body 140”); 
a driving unit configured to move the main body (Figs. 1A, 1B, [0021], “a plurality of wheels 130 (only one shown).”); 
an image capturing unit configured to capture an image of a travel area around the main body to generate image information regarding the travel area of the main body ([0036], “The living object sensor 175 comprises a camera for registering at least one image (possibly being a video stream), and based on this at least one image identify the presence of any living objects, such as humans or animals.”); 
a weeding unit configured to cut the grass while traveling in the travel area ([0028], “The robotic lawnmower 100 also comprises a grass cutting device 160, such as a rotating blade 160 driven by a cutter motor 165. The grass cutting device being an example of a work tool 160 for a robotic lawnmower 100.”); and 
a controller ([0040], “controller 110”) configured to: 
control traveling of the main body by determining a condition of the travel area (a condition of the travel area in Kamfors being whether any living object is present)  based on the captured image while the main body is traveling in the travel area ([0036], “The living object sensor 175 comprises a camera for registering at least one image (possibly being a video stream), and based on this at least one image identify the presence of any living objects, such as humans or animals. The robotic lawnmower is thus configured to detect and identify a living object, such as a human or animal through image analysis.”),  
operate the weeding unit while controlling traveling of the main body ([0028], [0031]-[0032]), 
detect a target object changing its position in the travel area ([0038], “The living object sensor may be configured to identify a tracked or detected object to be a living object by detecting a parameter of the objects, such as … a movement pattern …”), 
determine a type of the target object based on a result of detecting the target object and comparing the detected target object with a predetermined detection reference ([0038], “The living object sensor may be configured to identify a tracked or detected object to be a living object by detecting a parameter of the objects, such as a shape, a color, a face, a movement pattern, a sound recording of a sound print to mention a few examples, and comparing the parameter to stored or otherwise predefined reference parameters.”; [0044]), 
control the main body to travel ([0031], “Using the navigation sensors 190, 195 the robotic lawnmower may be configured to navigate the work area using stored coordinates.”) and the weeding unit to stop operation in response to the detection of the target object changing its position in the travel area ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation and possibly return the robotic lawnmower to the charging station 210, as in position P2. The operation may then resume as it is detected that no living object is detected anymore.”; [0081] “A safe area is defined as an area where the robotic lawnmower is allowed to operate, or at least move, even if living objects are detected therein. This to ensure that the robotic lawnmower is able to reach its charging or other servicing station. In one embodiment, the robotic lawnmower is configured to adapt its operating schedule by turning off the grass cutter when operating in a safe area 207 if a living objects is detected therein.”), wherein the control of the main body to travel in response to the detection of the target object is based on a plurality of control modes ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation and possibly return the robotic lawnmower to the charging station 210, as in position P2. The operation may then resume as it is detected that no living object is detected anymore.”; [0069], “by staying away from the general vicinity of the living object and/or by running in a silent mode when operating close to the vicinity of the living object”) and the determined type of the target object ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation and possibly return the robotic lawnmower to the charging station 210, as in position P2. The operation may then resume as it is detected that no living object is detected anymore.”), 
detect an object changing its position among objects captured in the image information, and identify the detected object as the target object ([0036]-[0039], [0044], Specifically, the living object sensor 175 identifies and differentiate a living object as a target object from other stationary objects by detecting a movement pattern of the object through image analysis.), and
control the main body to travel in response to the determined type of the target object based on one or more of a plurality of control modes until the target object is no longer detected (see at least Fig. 4, paras. [0060], [0067]),
wherein the plurality of control modes comprises: 
…
a second control mode configured to control the main body to stand by ([0060], “One manner of adapting the work schedule as a living object(s) is detected is to interrupt the operation … The operation may then resume as it is detected that no living object is detected anymore.”; [0073] “Alternatively, the operation is adapted by interrupting the operation 522, or, if it is detected that no living object(s) is present when the robotic lawnmower 100 is inactive, resuming operation.”); and 
a third control mode configured to control the main body to travel by avoiding the target object (Fig. 4, [0067], “Alternatively, FIG. 4 shows the situation where the robotic lawnmower detects the presence of living object(s), adapts its operating schedule by moving away and then again detects that the living object(s) 270 in its vicinity and again adapts the operating schedule by moving to point P3.”; [0069], “by staying away from the general vicinity of the living object and/or by running in a silent mode when operating close to the vicinity of the living object”), and
wherein the controller is configured to control the main body to travel while maintaining at least a predetermined distance between the main body and the target object, when the main body is controlled to travel according to one or more of the plurality of control modes ([0064], “In one such embodiment the robotic lawnmower 100 is thus configured to operate even though living object(s) 270 are detected within the work area 205, but staying away from the living object(s) 270 so that the living object(s) is not disturbed, such as operating by point P3. The distance kept to the living object corresponds to the size of the non-working area 206.”).
Kamfors fails to specifically disclose a first control mode configured to control the main body to travel slowly. 
However, Kim teaches a first control mode configured to control the main body to travel slowly ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile 100 … decelerates…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamfors to control the main body to travel slowly in response to detection of the target object, as taught by Kim. This modification reduces the risk of collision with the target object in a case that the movement of the target object is unexpected. 
 
c.	Regarding claim 2, Kamfors further teaches wherein the image capturing unit is disposed at an upper portion … of the main body (Figs. 1B and 2 show that the living object sensor is disposed at the upper portion of the main body of the robot 100).
Kamfors fails to specifically disclose the image capturing unit is disposed at an upper portion of a rear side of the main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamfors to dispose the image capturing unit at an upper portion of a rear side of the main body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

	d.	Regarding claim 3, Kamfors further teaches wherein the image capturing unit is configured to capture an image of a traveling direction of the main body (Figs. 3 and 4 show the living object sensor 175 is capturing image of living objects 270 in the traveling direction of the main body of the robot 100).

e.	Regarding claim 10 and similarly cited claim 18, Kamfors further teaches a communication unit configured to communicate with an external communication target element ([0087], “the first robotic lawnmower may be configured to communicate to the second robotic lawnmower, either directly through a communication interface or indirectly through the charging station or a server”), 
wherein the controller is configured to generate notification information of a result of detecting the target object, and transmit the notification information to the communication target element from the communication ([0087], “The second robotic lawnmower 100B may be configured to receive information that a living object 270 has been detected and where, either directly from the first robotic lawnmower 100A through a communication interface or indirectly through the charging station or a server, and adapt its operating schedule accordingly.”).  

f.	Regarding claim 11 and similarly cited claim 19, Kamfors fails to specifically teach an output unit configured to output an audio output, wherein the controller is configured to generate an alarm signal based on a result of detecting the target object, so that an audio output is output from the output unit based on the alarm signal. 
However, Kim teaches an output unit configured to output an audio output ([0064], “a speaker 173 for outputting a predetermined alert sound or sound effect.”), 
wherein the controller is configured to generate an alarm signal based on a result of detecting the target object, so that an audio output is output from the output unit based on the alarm signal ([0087], “… to output an alert sound, a sound effect, or a voice guidance through the speaker 173 according to the operating status, an error status, or sensing of an obstacle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kamfors, as modified by Kim, to generate an alarm signal based on a result of detecting the target object, as taught by Kim, in order to notify the target object such as a human or an animal of the presence of the robot or to alert the target object to stay away from the robot. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Choi et al. (US 2018/0210445 A1) teaches a moving robot configured to detect attributes of obstacles and control the moving robot to travel to avoid the obstacles. 
	Shin et al. (US 2018/0210452 A1) teaches a robot cleaner configured to detect information related to an obstacle based on captured images and control the robot cleaner to travel on the basis of the detected information related to the obstacle.
	Tjernberg et al. (US 2017/0347521 A1) teaches a robotic lawnmower configured to operate within a work area according to a plurality of operating modes. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664